Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-21 are allowed.
Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 

1.	 A sterile barrier assembly comprising:
 a linear drive section including: 
a corrugated portion interfacing with an axial output of an instrument driving unit on a non-sterile side, the corrugated portion defining a longitudinal axis, the corrugated portion including ridges and grooves arranged along the longitudinal axis of the corrugated portion, the corrugated portion transitionable between an elongated state and a contracted state, with respect to the longitudinal axis of the corrugated portion, the corrugated portion separated into first and second parts along the longitudinal axis of the corrugated portion; and 
an engaging portion disposed along the longitudinal axis and interposed between the first and second parts of the corrugated portion, the engaging portion transmitting axial movement along the longitudinal axis to a tool assembly of a surgical instrument on a sterile side; and a rotational drive section including: 
an engaging part interfacing with a rotational output of the instrument driving unit on the non-sterile side, the rotational drive section interfacing with the tool assembly of the surgical instrument on the sterile side.

12. 	 A robotic surgical system comprising: 
a sterile instrument having a surgical tool manipulatable by a plurality of tool drivers in a plurality of directions;
 a non-sterile drive unit including a plurality of driven outputs; and 
a sterile barrier assembly partitioned into a sterile side coupled to the sterile instrument and a non-sterile side coupled to the non-sterile drive unit, the sterile barrier assembly including: Application Serial No. 15/763,138 
Docket No.: H-US-04187.USN2 (203-10768 PCT US) Page 4 of 11 a linear drive section including: 
a corrugated portion interfacing with one of the plurality of driven outputs of the non-sterile drive unit, the corrugated portion including ridges and grooves arranged along a longitudinal axis of the corrugated portion, the corrugated portion transitionable between an elongated state and a contracted state, with respect to the longitudinal axis of the corrugated portion, the corrugated portion separated into first and second parts along the longitudinal axis of the corrugated portion; and 
an engaging portion interposed between the first and second parts of the corrugated portion and axially movable along the longitudinal axis of the corrugated portion, the engaging portion interfacing with one of the plurality of tool drivers of the sterile instrument; and a rotational drive section including: 
an engaging part interfacing with one of the plurality of driven outputs of the non-sterile drive unit, the rotational drive section interfacing with one of the plurality of tool drivers of the sterile instrument.

   The closest prior arts Koch, JR (US 2018/0168760) respectively teaches:
	A sterile barrier used in robotic surgical system for defining sterile side, has multiple substantially cylindrical, longitudinally expandable bellows in which each encompasses and mates with proximal portion of actuation members. The sterile barrier ensures an alignment between the actuation members and the tool's coupling features, which can be achieved in an intuitive way by the configuration of the barrier.  Even if an unexpected loss of power or other undesirable event occurs, the tool can be disconnected from the tool driver in an efficient and safe manner.

These close prior arts fail to teach the bolded portions of the claim and these bolded portions are neither inherent nor obvious.
The amended claim language and the applicant’s remarks in response to the Office Action distinguish the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.

As a result, these are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        2/26/21
/KAWING CHAN/Primary Examiner, Art Unit 2846